Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
1.         Claim 1 is objected to because of the following informalities:  “its length” should be –a length of the coiled sheet material--; and in line 8, “the outer perimeter” should be –the outer perimeter surface--. Appropriate correction is required.

Claim Rejections - 35 USC § 102
2.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.          Claims 1 and 26-27 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Biehn (5,911,374).  Regarding claim 1, Biehn teaches a rotary serrator knife (26a) configured for use with a correspondingly opposed rotary serrator knife (26b) in a slittilg apparatus 10 for (or capable of) continuously slitting a coiled sheet material down its length, the rotary serrator knife  comprising: a disk  comprising a substantially flat first surface and a substantially flat opposing second  by an outer insert perimeter surface 32, circumferentially spaced serration undulations 46 (which are extended into the first insert face 44 and the second insert face; Fig. 6) disposed upon said first insert face 44 forming, in conjunction with the outer insert perimeter surface 32, a cutter edge 48 of constant tooling profile, the one or more inserts 30 mounted to the outer perimeter surface of the disk, wherein the serration undulations of the rotary serrator knife (26a), in conjunction with the correspondingly opposed rotary serrator knife (26b) meshed thereto (Fig. 2), inherently imparts a serrated edge upon the material when the material is drawn between and in a direction of the rotary serrator knife. See Figs. 1-6 in Biehn. It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patenablity distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In addition, the inner perimeter surface is concentrically located relative to at least a portion of the outer perimeter surface. See Fig. 2. Claim does not specify that the entire outer perimeter surface is concentric with the entire inner perimeter surface. 

             Regarding claim 27, Biehn teaches everything noted above including that the second insert face comprises serration undulations (at least on the top portion of the second insert face). See Fig. 6 in Biehn.


Claim Rejections - 35 USC § 103
      4.        The following is a quotation of 35 U.S.C. 103(a) which forms the basis for   
       all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

             
               It could be argued that Biehn does not explicitly teach or show that the inner perimeter surface is concentrically located relative to outer perimeter surface, the rejection below is applied.   

5.       Claims 1, 13-16, 20-22 and 26-27 are rejected under 35 U.S.C. 103(a) as 
 being unpatentable over of Biehn in view of Chen (8,464,622) or Barclay et al. (5,580,010), hereinafter Barclay. Regarding claim 1, Biehn teaches a rotary serrator knife (26a) configured for use with a correspondingly opposed rotary serrator knife (26b) in a slittilg apparatus 10 for (or capable of) continuously slitting a coiled sheet 
           Regarding claim 13, Biehn, as modified by Chen, teaches everything noted above including that the one or more replaceable inserts are  retained by fasteners (30 in Fig. 2 of Chen).   

            Regarding claim 15, Biehn, as modified by Chen, teaches everything noted above including that the one or more replaceable inserts is retained by one or more fasteners (30 in Fig. 2 of Chen).   
            Regarding claim 16, Biehn, as modified by Chen, teaches everything noted above including that the fasteners pass through the disk and the tongue of the one or more replaceable inserts.  
         Regarding claim 20, Biehn, as modified by Chen, teaches everything noted above including one or more through holes (241 in Chen) in the tongue of the one or more replaceable inserts; one or more retaining holes (141 in Chen) disposed circumferentially about the rotary disk proximal to the outer diameter, the one or more through holes accepting the one or more fasteners (30 in Chen) through the one or more retaining holes.  
            Regarding claim 21, Biehn, as modified by Chen, teaches everything noted above including one or more one or more keyways in a centered concentrically located bore (defined by the keyways located around in the central bore as defined by the holes in the center of the frame 10; Fig. 2 in Chen), wherein the serration undulations of the one or more replaceable inserts are synchronized to the one or more keyways.    

             Regarding claim 26, Biehn teaches everything noted above including that the second insert face is a flat surface (at least the lower section of the second insert face is flat).
             Regarding claim 27, Biehn teaches everything noted above including that the second insert face comprises serration undulations (at least on the top portion of the second insert face). See Fig. 6 in Biehn.


Response to Arguments
6.          Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than 

8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571)272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 5712724483. The fax phone number for the organization where this application or proceeding is assigned is (751)2738300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. 

/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        

February 13, 2021